Citation Nr: 0303717	
Decision Date: 03/05/03    Archive Date: 03/18/03	

DOCKET NO.  94-43 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) for the period preceding 
September 1, 1995. 

2.  Entitlement to a rating in excess of 10 percent for PTSD 
for the period from September 1, 1995, to February 24, 2000.

3.  Entitlement to a rating in excess of 30 percent for PTSD 
for the period beginning February 25, 2000.

4.  Entitlement to a temporary total rating due to a period 
of hospitalization at a Department of Veterans Affairs (VA) 
medical facility from June 4 through June 20, 1991. 

5.  Entitlement to a temporary total rating due to a period 
of hospitalization at a VA medical facility from June 28, 
1991, through July 30, 1991.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from August 1969 to March 1972.  He had service 
in the Republic of Vietnam, where his awards and decorations 
included the Combat Infantryman Badge and Purple Heart Medal.  

This matter is before the Board of Veterans' Appeals (Board) 
as the result of a December 1993 rating decision by the VA 
Regional Office (RO) in Cleveland, Ohio.  During the course 
of the appeal, the veteran moved to the jurisdiction of the 
VARO in Detroit, Michigan.  

In its December 1993 decision, the RO confirmed and continued 
the veteran's 30 percent schedular rating for his service-
connected PTSD. 

By a rating action in September 1994, the RO again confirmed 
and continued the 30 percent rating for PTSD; however, it 
proposed to reduce that rating to noncompensable.  The 
following month, the veteran was sent a notice of the 
proposed reduction, as well as his right to present 
additional evidence and/or argument to show why the proposed 
action should not be taken.  In particular, he was notified 
of his right to have a hearing to present evidence or 
argument on any point of importance in his claim.  

In April 1995, following a hearing at the RO, the hearing 
officer found that the rating reduction for PTSD was proper.

In June 1995, following the receipt of additional VA 
outpatient treatment records, the RO reduced the veteran's 
schedular rating for PTSD from 30 percent to 10 percent, 
effective September 1, 1995.

In September 2000, following extensive development of the 
record, the RO raised the veteran's schedular rating for PTSD 
from 10 percent to 30 percent, effective February 25, 2000.

In light of the foregoing procedural history, the Board is of 
the opinion that the issue of an increased rating for PTSD 
encompasses the following issues:  Entitlement to a rating in 
excess of 30 percent for PTSD for the period preceding 
September 1, 1995; entitlement to a rating in excess of 10 
per cent for PTSD, effective from September 1, 1995, through 
February 24, 2000; and entitlement to a rating in excess of 
30 percent, effective February 25, 2000.  Accordingly, the 
Board has jurisdiction over those issues; and they will be 
considered below.  38 U.S.C.A. § 7104(a) (West 1991 and Supp. 
2001); 38 C.F.R. § 20.101 (2002).  

In his notice of disagreement (NOD), received in January 
1994, the veteran raised contentions to the effect that 
service connection is warranted for substance abuse secondary 
to his service-connected PTSD.  That issue has not been 
certified to the Board or otherwise developed for appellate 
purposes; and therefore, the Board has no jurisdiction over 
that issue.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 2001); 
38 C.F.R. § 20.101 (2002).  Accordingly, that issue is 
referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  In the period preceding september 1, 1995, the veteran's 
service-connected PTSD was manifested primarily by 
preoccupation with his war experiences; survivor guilt; guilt 
about shooting others; flashbacks; depression; discomfort in 
crowds; fair judgment; superficial insight; crying spells; 
fair memory and adjustment problems and was productive of no 
more than definite social and industrial impairment.  

2.  For the period from September 1, 1995, through February 
24, 2000, the veteran's PTSD was manifested primarily by 
intrusive thoughts of his Vietnam experiences which were 
productive of no more than mild social and industrial, 
impairment.

3.  Since February 25, 2000, the veteran's service-connected 
PTSD, manifested primarily by flashbacks, nightmares, and 
intrusive thoughts from Vietnam, an anxious mood, flat 
affect, and inability to focus on current thoughts, has been 
productive of no more than definite impairment. 

4.  For the period from June 4, 1991, through June 20, 1991, 
the veteran was hospitalized by the VA primarily for 
psychiatric observation for depression and polysubstance 
abuse.

5.  For the period from June 28, 1991, through July 30, 1991, 
the veteran was hospitalized by the VA primarily for cocaine 
abuse and marijuana and alcohol dependency.  






CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD for the period preceding September 1, 1995, have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 1991 
& Supp. 2001); 38 C.F.R. § 4.1, 4.2, 4.7, 4.132, Diagnostic 
Code (DC) 9411 (1989).  

2.  The criteria for a rating in excess of 10 percent for 
PTSD for the period from September 1, 1995, through February 
24, 2000, have not been met.  38 U.S.C.A. § 1155, 5102, 5103, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.132, DC 9411 (1995) (now 38 C.F.R. § 4.130, DC 9411, 
effective November 7, 1996).

3.  The criteria for a rating in excess of 30 percent for 
PTSD since February 25, 2000, have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, DC 9411 (2002).

4.  The criteria for a temporary total rating for PTSD due to 
a period of hospitalization at a VA medical facility from 
June 4, 1991, through June 20, 1991, have not been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. § 4.29 
(2002).

5.  The criteria for a temporary total rating for PTSD for 
the period from June 28, 1991, through July 30, 1991, have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
1991 & Supp. 2001); 38 C.F.R. § 4.29 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 38 U.S.C.A. §§ 5102, 5103, 5103A.  

In this case, the RO has informed the veteran on several 
occasions of the information and evidence necessary to 
substantiate his claims of entitlement to an increased rating 
for PTSD and entitlement to temporary total ratings for two 
periods of VA hospitalization in 1991.  Such information was 
sent to the veteran in the Statement of the Case (SOC) and in 
the Supplemental Statements of the Case (SSOC).  Indeed, the 
July 2002 SSOC sets forth the provisions of the enabling 
regulations applicable to the VCAA.  38 C.F.R. § 3.159 
(2002).  Those provisions informed the veteran of what 
evidence and information VA would obtain for him, with 
specific references to such materials as government reports 
and medical records.  The RO also explained what information 
and evidence the veteran needed to provide.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran, including a May 1993 
request for a report of hospitalization from June 1991 to 
July 1991 at the VA Medical Center (MC) in Brecksville, Ohio; 
an October 1993 request for a hospital report for a period of 
hospitalization in June 1991 at the Brecksville VAMC; an 
October 1996 request for a period of hospitalization at the 
Brecksville VAMC in October 1996; an October 1998 request for 
a special report, including the doctors' and nurses' notes, 
associated with the period of VA hospitalization at the 
Brecksville VAMC from June 1991 through July 1991; a June 
1999 request to the VAMC in Battle Creek Michigan for an 
undated hospital summary; an April 2000 request to the 
Kalamazoo Regional Psychiatric Hospital for reports of 
treatment from January 1999 to the present; a March 2000 
request to the Battle Creek VAMC, including outpatient 
treatment records, dated from February 2000 to March 2000 and 
the report of hospital treatment from February 2000 to March 
2000.  

Evidence received in association with the current appeal 
includes reports of hospital treatment Brecksville VAMC, for 
the period from June 4, 1991, through June 20, 1991 and for 
the period from June 28, 1991, through July 30, 1991; 
outpatient records reflecting treatment at the Brecksville 
VAMC for the period from February 1991 through February 1996; 
reports of hospitalization at the Brecksville VAMC, for the 
periods from January 1994 to February 1994; in June 1995; and 
from October 1996 through November 1996; a report of 
hospitalization at the Battle Creek VAMC from April 1999 to 
May 1999; records reflecting hospitalization at the Kalamazoo 
Regional Psychiatric Hospital from July 1999 through February 
2002; and a report reflecting hospitalization at the Battle 
Creek VAMC from February 25, 2000, through March 2000.

In addition to the veteran's treatment records, the RO 
scheduled the veteran for VA psychiatric examinations which 
were performed in March 1992, May 1994, and February 1999.  
The reports of those examinations were associated with the 
claims file.  Additional VA psychiatric examinations were 
scheduled for June 2000 and August 2002; however the veteran 
failed to report for those examinations.  

Finally, the veteran had a hearing at the RO in November 
1994.  The transcript of that hearing has been associated 
with the claims folder.

In light of the foregoing, the Board concludes that through 
various means of notification, the RO has informed the 
veteran of the information and evidence necessary to 
substantiate his claim; has provided the VA examinations 
necessary to determine, the nature, extent, etiology of his 
service-connected PTSD; and has afforded him the opportunity 
to have a hearing.  In this regard, it should be noted that 
the veteran has not identified any outstanding evidence 
(which has not been sought by the VA) which could be used to 
support any of his certified claims of service connection.  
Therefore, the RO has met its duty to assist the veteran in 
the development of his claim.  Accordingly, there is no need 
for further development of the evidence in order to meet the 
requirements of the VCAA.  


II.  Increased Rating for PTSD

The veteran seeks an increased rating for his service-
connected PTSD. 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2002).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  Where, as here, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present (current 
rating period) level of disability is of primary concern.  
Although the recorded history of a disability is for 
consideration in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

In its December 1993, when the RO confirmed and continued the 
30 percent rating for the veteran's PTSD, that disability was 
rated in accordance with 38 C.F.R. § 4.132, DC 9411 (1993).  
A noncompensable rating was warranted when the veteran's 
neurotic symptoms may somewhat adversely affect relationships 
with others but do not cause impairment of working ability.  
A 10 percent rating was warranted when there was emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent rating was 
warranted when there was a definite (moderately large) degree 
of impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  In such 
cases, the psychoneurotic symptoms resulted in such reduction 
in initiative, flexibility, efficiency, and reliability 
levels as to produce a definite (moderately large) degree of 
definite industrial impairment.  See Hood v. Brown, 4 Vet. 
App. 301 (1993) and VAOPGCPREC 9-93 (Nov. 9, 1993).  A 50 
percent rating was warranted when the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired, and, where, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment. 

During the course of the appeal, VA issued changes with 
respect to the criteria for rating mental disorders.  61 Fed. 
Reg. 52695-52702 (Oct. 8, 1996) (effective November 7, 1996, 
and codified at 38 C.F.R. § 4.130, DC's 9400-9440 (1997)).  
The Board will consider the claim for an increased rating for 
PTSD under both sets of regulations and apply that which is 
most favorable to the veteran.  See, e.g., Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991). 

Under the new regulations, a noncompensable rating is 
warranted for PTSD, when such condition has been formally 
diagnosed, but the symptoms are not severe enough to either 
interfere with occupational and social functioning or to 
require continuous medication.  A 10 percent rating is 
warranted when there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  A 30 percent rating is warranted 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 


A.  Prior to September 1, 1995

i.  The Facts

During a VA psychiatric examination in March 1992, it was 
noted that the veteran was unemployed and was receiving 
benefits from the Social Security Administration.  He 
complained that he could not stand loud noises or be in a 
crowd.  He stated that he only left his house to go to the 
store or to school.  He noted that he had flashbacks and woke 
up many times during the night.  He also noted that he had 
dreams about Vietnam and that he always had thoughts of being 
in Vietnam.  Finally, he reported that he should be dead.  He 
was reportedly awaiting a call from the Center for Stress 
Recovery (CSR) regarding an assessment and possible admission 
to the unit.  He claimed that his drinking had stopped three 
months earlier because of a problem with his seizures.  He 
also reported that he had stopped smoking approximately two 
months earlier.  

The veteran's employment history included numerous short-
lasting jobs, wherein he was fired or just quit.  It was 
noted that he had been fired for drinking and not reporting 
to work.  He stated that he got depressed and just did not 
care anymore about his job.  He had reportedly been 
unemployed since 1986, after he had gotten hurt on the job.  
In that incident, he fell off the top of a recreational 
vehicle on which he was working and sustained a head injury.  
He stated that he had no social life and no male or female 
friends.  He stated that he used to go to bars and get into 
fights.  He was renting a room at his father's place; 
however, he said that he was not close to his family.

The veteran had reportedly been attending computer school 
since the previous September and stated that he was having 
trouble learning the subject.  He reported that he had a 
total dislike for Orientals but that he knew that that was 
wrong.  He stated that following his head injury in 1986, he 
had experienced seizures. 

During the mental status examination, the veteran was neat 
and casually dressed  He was cooperative and not restless and 
did not show any change in affect or emotion even though he 
was telling of the horrors of the Vietnam war, in which he 
had been a participant.  His speech was coherent and 
relevant.  He was mentally preoccupied with his war 
experiences in Vietnam and expressed guilt for all the 
shootings he had done.  He was guilty about being alive and 
often visualized what happened in Vietnam.  He visualized 
Vietnamese people whom he had shot and reported having 
flashbacks, wherein he would imagine he was on foot patrol.  
He felt depressed and lonely and was unable to socialize.  He 
was very uncomfortable in crowds.  He denied suicidal 
thoughts and denied any violent thoughts.  His orientation 
was clear, and his judgment was fair.  His insight was 
superficial.  The Axis I diagnoses included PTSD, chronic, 
with some depression and history of alcohol and marijuana 
abuse.  The veteran was assigned a GAF of 60 due to moderate 
symptoms.  He was considered competent but not employable.  
(Note:  Under the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (3rd ed. 1987) (DSM-III) and (4th ed. 1994) (DSM-
IV), GAF reflects the psychological, social, and occupational 
functioning of those with psychiatric disability on a 
hypothetical continuum of mental health-illness.  The 
nomenclature in DSM-III and DSM-IV was specifically adopted 
by VA in the evaluation of mental disorders.  53 Fed. Reg. 23 
(Jan. 4, 1998) (codified at 38 C.F.R. § 4.125 (1988)); 61 
Fed. Reg. 52700 (Oct. 8, 1996) (codified at 38 C.F.R. § 4.125 
(1997).  In either case, the GAF scores and the correlating 
level of impairment are unchanged.  For example, a 55-60 GAF 
score indicates moderate difficulty in social, occupational, 
or school functioning.  Carpenter v. Brown, 240, 242 (1995).  
A GAF of 50 is defined as 'Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social occupational, or school 
functioning (e.g. no friends, unable to keep a job)."  
Richard v. Brown, 9 Vet. App. 266, 267 (1996)).

In May 1992, the veteran underwent psychological testing by 
the VA.  He reported flashbacks of seeing one buddy killed, 
dreams of Vietcong overrunning his positions, and the fear of 
losing his legs to a mine.  The veteran appeared well 
nourished, neat, clean, and conventionally dressed.  Eye 
contact was good, and his affect was broad.  While he claimed 
to be severely depressed down deep, his manner was cheerful 
with a great deal of smiling.  While his speech was not 
really rapid, he talked almost incessantly when allowed to do 
so.  Neither psychotic symptoms nor dangerous trends of an 
imminent nature were elicited.  Following the psychological 
testing, the psychologist stated that the veteran was not a 
classic case of PTSD but that his test record was consistent 
with sufficient DSM-IIIR criteria for the diagnosis of PTSD.  
It appeared to be superimposed on a personality disorder, not 
otherwise specified, with antisocial features.

During a special psychological evaluation by a VA physician 
in May 1992, the veteran reported that he could not sleep and 
could not stand pistol shots or cars backfiring.  He startled 
easily as if he was just back from Vietnam and had flashbacks 
of his Vietnam combat experience.  Sometimes, he broke down 
and started crying.  He could not relate to women and could 
not watch Vietnam movies or war movies.  A lot of memories 
were elicited of Vietnam.  During the examination, the 
veteran was properly attired and on time.  He was talkative 
about his wartime experiences, as well as his post war 
experiences.  His mood and affect were appropriate.  He 
became teary eyed and somewhat subdued when he related the 
experience of killing a Vietnamese woman.  He was considered 
competent, and the relevant diagnosis was PTSD.

From January 21, 1994, through February 9, 1994, the veteran 
was hospitalized at the Brecksville VAMC.  It was noted that 
he was unemployed and on Social Security disability for a 
seizure disorder since 1988.  He also reportedly had a long 
history of alcohol and marijuana dependency.  He was admitted 
directly to the detoxification and assessment unit and on 
completion of that program was transferred to the dual 
diagnosis program on February 2, 1994.  His motivation for 
treatment was the threat of losing parental privileges and 
the hope of gaining custody of his 6-year-old daughter.  She 
had reportedly been molested by her mother's boyfriend, and 
the veteran had homicidal ideas against the molester.  His 
fear of the consequences, however, prevented him from 
carrying out his plans.  He reported symptoms associated with 
PTSD, including possible startle reflex, nightmares, 
flashbacks, intrusive thoughts of Vietnam, difficulty 
sleeping at times, and constant depression, currently 5 on a 
scale of 1 to 10.  He denied suicidal ideation but noted that 
it had been present in the past.  He denied auditory and 
visual hallucinations.
On examination, the veteran was alert, oriented, and 
cooperative.  His affect was mostly appropriate to his 
thought content.  He did laugh inappropriately at the 
reference to visual hallucinations.  His mood was euthymic.  
His speech was fluent and coherent, and he spoke in 
generalities.  He wanted to talk in depth about his Vietnam 
flashbacks and dreams, and his memory was fair for recent and 
remote events.  Arithmetic computations were performed 
correctly, and the veteran was able to provide a fair to good 
interpretation of proverbs.

Neuropsychological testing, conducted during the veteran's 
hospitalization, revealed a general decline in the veteran's 
intellectual abilities, particularly so in more abstract, 
novel problem-solving and speeded tasks.  Mild to moderate 
memory disturbances were also noted.  He demonstrated 
multiple adjustment problems and poor ability to cope with 
them.  Psychological testing suggested significant 
depression.  The examiner felt that it would be very 
difficult for the veteran to find competitive employment 
because of his uncontrolled seizure disorder and visual 
limitations.  

At the time of his discharge from the hospital in February 
1994, the veteran's diagnoses on Axis I were alcohol and 
cannabis dependency, in partial remission, and polysubstance 
dependency, in remission.  

During a VA psychiatric examination in May 1994, the veteran 
was dressed in a casual manner.  He reported a history of 
alcohol and drug use and noted that he had been receiving 
Social Security benefits due to grand mal seizures.  He did 
not present any thinking disturbance and did not appear to be 
depressed or anxious.  The most striking element in his 
mental status was his passive-aggressive element.  He 
complained of the way he had been treated and blamed others 
for his own difficulties.  He rationalized all of his 
problems as being the result of alcohol.  During the 
examination, he did not show any signs of hypervigilance or 
any indication of impulse control difficulty.  
Following the examination, the examiner's impression was that 
the veteran could have some minimal PTSD but that his 
disability was mostly based on his personality structure, as 
well as grand mal seizures which were better but not totally 
under control.  The diagnoses on Axis I were PTSD by history 
and history of alcohol abuse.  The diagnosis on Axis II was 
passive-aggressive personality.  The veteran's global 
assessment of functioning (GAF) was estimated at 60.  

In November 1994, the veteran had a hearing at the RO before 
a local hearing officer.  At issue was the propriety of the 
proposed reduction from 30 percent to noncompensable for the 
veteran's service-connected PTSD.  The veteran testified that 
he was last employed full time in 1986 and that since that 
time he had taken courses at a computer school.  He noted 
that during his schooling he did not like to be around all 
those people.  He stated that he had not been receiving 
regular treatment for PTSD because it made him think about 
his experiences in Vietnam.  He noted that every time he had 
gone to the hospital, he had been placed in a dual diagnosis 
program and that the health care providers had found a reason 
to throw him out of the hospital.  He noted that during the 
day he watched TV by himself in his house.  He stated that he 
left his house on the first of each month to go to the bank 
for money to pay rent and to the store for food.  He 
considered his house to be basically a fort.  He denied that 
he had any friends but stated that he would occasionally 
visit his father.  He also testified that he had difficulty 
sleeping and woke up periodically during the night.  He also 
noted that he had installed his own makeshift security system 
on his house.  He reported that he had nightmares about 
Vietnam 2 or 3 times a week, as well as occasional 
flashbacks.  He testified that he was receiving Social 
Security disability benefits because he was an epileptic.  

VA outpatient records, dated from December 1994 to April 
1995, show that the veteran was treated at the mental health 
clinic.  In January 1995, the veteran stated that he used 
drugs and alcohol to deal with his Vietnam experiences but 
that he had not used anything since April the previous year.  
He admitted that his motivating factor was to try to get 
custody of his daughter who lived in another State under the 
supervision of social services.  He reportedly continued to 
have flashbacks.  He also reported paranoia, seclusive 
behavior, irritability, anger, rage, depression, and startle 
response.  He was not actively homicidal or suicidal and 
there was no evidence of psychosis.  In a clinical 
assessment, performed in February 1995 at the CSR, the 
veteran was examined to determine if the nature and severity 
of his presenting symptoms were attributable to PTSD and what 
type of treatment would be most appropriate.  The diagnoses 
on Axis I were PTSD and active substance abuse.  On Axis II, 
it was noted that the veteran had an antisocial personality 
disorder.  The examiner noted that the veteran met the 
criteria for PTSD, with his symptoms being in the moderate to 
severe range.  A GAF of 60 was assigned, and the veteran was 
placed on the waiting list for the residential treatment 
program.  

In February 1995, the veteran also reported that his sleep 
had improved since he had been placed on medication.  VA 
outpatient treatment at the mental health clinic continued 
through May 1995.

From June 12, 1995, through June 30, 1995, the veteran was 
admitted to the domiciliary at the Brecksville VAMC for the 
day hospital program at the CSR.  He denied any history or 
current ideations of suicide or homicide and described 
decreased sleep, flashbacks, nightmares, and anger.  During 
his treatment, the veteran demonstrated acting-out behavior 
and was verbally aggressive toward the nursing staff.  
Additionally, the veteran showed little motivation toward 
working in 

group.  Accordingly, he was discharged therapeutically.  At 
the time of his discharge, the diagnoses on Axis I were PTSD; 
substance abuse, including alcohol, cocaine, crack, and 
marijuana.  On Axis II, it was noted that he had a mixed 
personality.  His global assessment of functioning had been 
60, and was currently 50.


ii.  Analysis

A review of the evidence discloses that from November 13, 
1990, through August 31, 1995, the veteran was treated for 
PTSD manifested primarily by preoccupation with his war 
experiences; survivor guilt; guilt about shooting others; 
flashbacks; depression; discomfort in crowds; fair judgment; 
superficial insight; crying spells; fair memory; and 
adjustment problems.  Despite such treatment, the evidence 
shows that his primary psychiatric problems were a 
personality disorder and chemical dependency.  His PTSD 
played a lesser role in his overall level of psychiatric 
impairment.  Such a conclusion was supported by the examiner 
who evaluated the veteran during the May 1994 VA psychiatric 
examination.  In any event, the veteran remained alert, 
cooperative, and oriented, and his speech was coherent and 
relevant.  Moreover, he did not report any suicidal ideation.  
Although there was one score of 50, the veteran's GAF was 
primarily 60, a rating generally compatible with no more than 
moderate or definite social and industrial impairment.  
Therefore, from November 13, 1990, through August 31, 1995, 
the manifestations of the veteran's PTSD more nearly 
approximated the criteria for a 30 percent rating then in 
effect.  Accordingly, an increased rating for PTSD during 
that time frame is not denied.



B.  September 1, 1995, through February 24, 2000

i.  The Facts

On October 9, 1996, the veteran was admitted to the 
Brecksville VAMC for the treatment of his substance use.  It 
was noted that prior to that, he had been admitted for 
bizarre, inappropriate and psychotic behavior.  He reportedly 
had a history of multiple drug use and had been living on the 
streets.  It was noted that he had a history of three suicide 
attempts in the past and that there was a history of 
manipulative and emotional instability.  

On mental status examination, the veteran appeared very 
angry, somewhat paranoid, and suspicious, and talked about 
all the people around him who wanted to kill him.  His memory 
seemed to be intact.  His mood was labile, and his affect was 
congruent.  He was not actively psychotic, and his speech was 
noted to be logical and goal-oriented.  He was not suicidal 
and/or homicidal.  His motivation for treatment was 
questionable at that time.  At the time of his discharge on 
November 27, 1996, the Axis I diagnoses were polysubstance 
dependency with physiological dependency (alcohol, cocaine, 
cannabis, opiates, hallucinogens, PCP, and nicotine) and 
PTSD.  The Axis II diagnoses were borderline personality with 
narcissistic and paranoid features.  

In February 1999, the veteran underwent a VA psychiatric 
examination.  The veteran's claims file was available to the 
examiner, who noted that the veteran had been admitted to the 
Brecksville VAMC from October to November 1996.  The veteran 
reported that after service he drank like a fish and smoked 
weed but had had to stop because of seizures.  He stated that 
he had been abstinent of alcohol since August 1998.  The 
veteran reported that he lived alone in a hotel and that he 
bought his own food and prepared his own meals in a 
microwave.  He also reportedly did his own laundry.  He 
stated that he had no friends and that on one occasion he had 
been in jail for six months after becoming drunk.  He stated 
that he was not attending any clinic or seeing any mental 
health professional and that his only medication was Tegretol 
which he took for seizures.  

The veteran stated that if he was left alone he was okay, but 
that if somebody tried to hurt him, he would become more 
aggressive.  On examination, the veteran was quiet and soft-
spoken and his speech was coherent.  His thought processes 
were organized and goal-directed with no delusions or 
hallucinations expressed and no bizarre behavior observed.  
There was some hesitancy in his response to questions, but 
part of that was reportedly due to his difficulty in 
comprehending the questions.  He was clean and neatly dressed 
and adequately dressed for the prevailing climatic 
conditions.  Following the examination, the Axis I diagnosis 
was polysubstance abuse, alcohol and marijuana in remission.  
The Axis II diagnosis was personality disorder, not otherwise 
specified.  The examiner noted that although the veteran 
provided some stressors while he was in Vietnam, he did not 
provide appropriate and adequate subjective complaints.  The 
examiner stated that he made no objective findings that would 
allow him to conclude that the veteran was suffering from 
PTSD or any other mental health disorder, save the 
polysubstance abuse disorder.  The examiner assigned the 
veteran a GAF of 80 which referred only to psychological, 
social and occupational functions.  The examiner noted that 
it did not include impairment due to physical or 
environmental limitations.  

On April 29, 1999, the veteran was admitted to the Battle 
Creek VAMC after he complained of intrusive thoughts about 
Vietnam which constantly bothered him.  He also complained of 
sleep difficulty.  It was noted that that was the veteran's 
first time to the PTSD program.  It was also noted that he 
had attended the mental health clinic.  

During the initial mental status examination, the veteran 
appeared somewhat guarded and stated that he had to be 
careful what he said to the interviewer.  It was brought to 
his attention that he had said certain things during the 
previous interview which bordered on paranoia; however, he 
stated that while he was paranoid a month earlier, he no 
longer was.  He reportedly realized that people were not 
after him, and he verbalized no discomfort about sharing a 
room with another person.  He demonstrated a range of affect, 
and his mood appeared euthymic.  He denied any auditory 
hallucinations or suicidal or homicidal ideation.  He also 
denied any abnormalities of thought and did not demonstrate 
any during the interview.  He reported no other use of his 
time other than watching TV.  He stated that his last drink 
was a month prior to admission, and he denied it being a 
problem.  He also denied the use of drugs.  He was placed in 
the PTSD program.  

During the course of the veteran's hospitalization, there 
were various negative reports about his demeanor and behavior 
in general.  At times, he appeared very disheveled and 
lethargic-looking and appeared not to participate in groups.  
He was seen to isolate a lot and did not appear to bond with 
any other veterans.  Some of his behavior toward the staff in 
general was reportedly unusual.  He was counseled a number of 
times about his possible need for an antipsychotic based on 
his ongoing ideas of reference and delusions in regard to 
many of the television shows that he watched.  He initially 
would not accept that his ideas were in any way delusional, 
and over time some of his delusions and behavior became more 
bizarre.  It was not clear that he was actually gaining much 
from the program, although he stated that he did.  His 
counseling psychologist noted that, in general, the veteran's 
psychotic symptoms interfered with his ability to absorb 
information and receive treatment for his PTSD symptoms.  
Eventually, he agreed to take an antipsychotic.  A few days 
later, he felt that he needed more of the medication.  He 
took an early discharge, at which time he appeared competent 
for VA purposes.  He was not a danger to himself or others, 
and there were no medication reactions.  At the time of his 
discharge, the primary Axis I diagnosis was PTSD.  Delusional 
disorder, grandiose type, was also reported.  The veteran was 
assigned a GAF of 45.

Additional reports from the veteran's hospitalization in 
April and May 1999 revealed that he exhibited some delusional 
behavior and made claims of having worked for the FBI and the 
CIA.  He tended to take different movie and television plots 
and reported that they were based on his experiences.  At one 
point, he insisted on calling the nursing staff the FBI.  He 
also made recollections of things that were probably not 
true.  He did not appear to have good insight as to the 
improbable nature of his beliefs, and he was able to see that 
his verbalization of some of these beliefs produced negative 
reactions in others who heard them.  He appeared to become 
agitated at times when requests were made of him.  

On July 21, 1999, the veteran was evaluated by D. C. B., 
Ph.D. of the Center for Forensic Psychiatry.  He had been 
referred on separate orders for a competency examination and 
evaluation relative to criminal responsibility.  He was 
facing a charge of malicious destruction of police or fire 
property.  Prior to the interview, the veteran was informed 
of the purpose of the evaluation.  A 1 hour and 30 minute 
interview was cut short by the veteran's refusal to continue 
his participation.  By that time, it had become quite clear 
that he was psychotic and that there was a sufficient basis 
for a recommendation on the question of his competency.  

On examination, he was rather poorly groomed, and his hair 
was uncombed and somewhat dirty.  He was also slightly 
malodorous, although his jail-issued clothing appeared to be 
clean.  He was alert and well oriented to person, place, 
month, and year, but not the date of the evaluation.  He had 
no difficulty reading and completing evaluation forms, though 
he had terminated the interview before any formal testing 
could take place.  Judging from his vocabulary alone, he 
appeared to function within at least the average range of 
intelligence.  He appeared to have no trouble comprehending 
what he was asked during the interview.  His ability to 
attend to the interview was grossly intact, though his 
concentration appeared to be mildly impaired.  He appeared in 
a number of respects to be an unreliable historian, though 
that appeared to be a function of his psychosis, rather than 
a result of any impaired memory functions.

On further examination, the veteran's affect was for the most 
part serious with something of an angry edge.  He was not, 
however, overtly hostile or aggressive in his behavior.  
Although his affect was neither labile nor grossly 
inappropriate, there were a few occasions during the 
interview when he laughed, when it did not seem appropriate 
to do so.  He evidenced a mild to moderate thought process 
disorder manifested by circumstantial speech and tangential 
thinking.  His communications were, however, coherent, 
reasonably well organized, and generally goal-directed.  He 
did not evidence such signs of a thought disorder as 
loosening of associations, blocking, or a flight of ideas.  
As to the content of his thinking, he evidenced a number of 
apparent delusions with both grandiose and persecutory or 
paranoid themes.  Among other things, he claimed to have 
fathered numerous children who were scattered all over the 
planet.  He claimed to have been a New York City police 
officer at one time who had been thrown off the force for 
smoking marijuana.  He claimed to have served as an 
undercover narcotics agent for various detective departments 
and implied that he was so well known in that role that his 
life could be in danger.  He claimed to have recently 
received from the President a 100 percent service-connected 
disability for PTSD which, by his calculations, paid him 4 or 
5 million dollars at the outset, given that it was backdated 
to 1973.

Among the veteran's more implausible claims were that his 
activities were as some sort of secret military agent in 
Bolivia and that he was appointed in the military unit under 
orders from the President and the CIA.  A frequent theme in 
the veteran's thinking/statements was that he had been "used" 
by others, including by the police as an undercover agent.  
In more recent years, according to his report, he took the 
form of being repeatedly raped in his own home without being 
aware of it, as the unidentified and unknown perpetrators 
stole or interfered with his memory.  This was done by either 
striking him on the head or inducing a seizure.  The veteran 
believed that such things were done as vengeance for past 
deeds.  He also maintained that the State Police were 
listening in on his conversations and went on to suggest that 
he might file a major lawsuit.  The veteran began the 
interview cooperatively enough, but noted that he could not 
report some things, as they were "rated top secret."  
Somewhat later in the interview, the veteran objected to a 
line of questioning and accused the examiner of trying to get 
him to lie.  Still later, he concluded that the evaluation 
was in fact a setup and that the examiner was trying to make 
him look like a fool.  Thereafter, the interview was 
terminated. 

According to the nursing department at the county jail, the 
veteran was viewed as being mentally ill with thinking that 
was clearly delusional.  He had declined a mental health 
evaluation and treatment at the jail but agreed to continue 
medications, including Tegretol for a seizure disorder and an 
antipsychotic medication.  He had not presented any 
significant behavioral management problems at the jail, 
though he was being treated with caution and housed in a 
dormitory where freedom of movement and privileges were 
restricted.  Records from a previous incarceration in the 
county jail in September 1998 indicated that he was both 
delusional and disoriented.  Following the examination, the 
examiner concluded that although the veteran was capable of 
understanding the nature and the object of the proceedings 
against him, he was not capable of assisting in his defense 
in a rational manner.  Therefore, he was considered 
incompetent to stand trial.  The examiner stated that there 
was a substantial probability that the veteran can be 
expected to regain competency if he was provided a 
structured, inpatient hospital setting with provision for 
appropriate therapeutic intervention.

In another letter from the Center for Forensic Psychiatry, 
also dated in July 1999, it was noted that the veteran's 
present mental condition did not permit the veteran to 
provide adequate information to the examiner regarding the 
veteran's circumstances, thinking, or behavior at the time of 
the alleged offense.  Consequently, it was noted that an 
evaluation of criminal responsibility could not be completed 
at that time.  A new order was requested to reschedule the 
veteran for such an examination.

On July 28, 1999, the veteran was admitted to the Kalamazoo 
Psychiatric Hospital on an Incompetent to Stand Trial (IST) 
Forensic Order.  It was noted that the veteran suffered from 
PTSD and that before his arrest, he had been treated at the 
PTSD program at the Battle Creek VAMC.  His medical and 
alcohol and drug histories were noted.  On examination, he 
appeared to be his chronological age, and was neat and tidy.  
His facial expression was normal and his manner was friendly 
and cooperative.  His attitude was appropriate for the 
interview, and his psychomotor activity was normal.  He 
smiled frequently and showed appropriate emotional reactions 
to questions.  His comprehension was good for the spoken 
word, and he understood that he was in a psychiatric 
hospital.  His affect was mildly elevated, and his speech was 
pressured and circumstantial.  His sleep and appetite were 
also normal.  He denied feeling anxious or sad and denied 
suicidal ideas or plans.  His assault potential was increased 
based on his paranoid delusions and history of assaults.  His 
tempo of ideas was slightly increased, and his speech was 
circumstantial and sometimes tangential.  He had grandiose 
and paranoid ideas and believed that people were out to get 
him.  He also believed that he was owed millions of dollars 
by the VA.  He stated that he had fathered several children 
all over the country.  He denied hearing voices, but 
according to prior reports appeared to be responding to 
hallucinations at times.

On further examination, the veteran's memory was intact and 
he was oriented to time, place, and person.  His 
concentration was adequate, and his abstraction ability was 
intact.  His intellectual level was in the lower average 
range.  His vocabulary was good.  His judgment was impaired, 
as shown by his delusional ideas.  His insight was partial in 
that he did not understand the need for treatment and did not 
understand the impact of alcohol on his life.  He had good 
verbal skills and was reportedly willing to cooperate with 
the treatment.  It was noted that he had a history of a head 
injury.  His speech was circumstantial and somewhat 
pressured, and his mood was mildly elevated.  

Following the examination, the provisional mental diagnoses 
on Axis I were psychotic disorder, not otherwise specified; 
alcohol abuse; and PTSD, chronic.  On Axis II, it was noted 
that he had antisocial personality features.  The examiner 
assigned a GAF of 25.  

During a psychological assessment at the Kalamazoo 
Psychiatric Hospital on July 30, 1999, the veteran's history 
of alcohol and drug abuse was noted, as was his prior 
involvement with authorities.  During the interview, he was 
generally neat, clean, and appropriately dressed and looked 
his chronological age of 47 years.  He was reasonably 
cooperative and pleasant throughout the interview and 
generally answered most of the questions asked of him.  He 
did not have any particular problems staying on the topic.  
It was noted that he was able to get around the unit without 
assistance.  His mood was found to be mildly elevated, and 
his affect was appropriate to the situation.  He denied 
experiencing any hallucinations.  He did recount that he had 
been an undercover drug agent for the FBI and the State 
Police.  He believed that someone was spraying things through 
the ceiling of his apartment that would knock him out.  He 
denied feeling suicidal at the current time or in the past 
and stated that he had no future plans for harming himself.  
He reportedly felt depressed 99 percent of the time.  He 
stated that his appetite was very good, and he said that he 
generally slept OK.  He reportedly felt better after going to 
the hospital but stated that he did not know if he had 
control or not.  He stated that at times he got anxious 
because he spent a lot of time alone and did not like it.  At 
the time of the interview, he denied feeling particularly 
agitated.  He stated that when it came to women, he was very 
impulsive.  He did not come across as threatening or 
aggressive; however, due to his history of assaultive 
behavior, the potential for him to act out in an aggressive 
and threatening manner had to be considered elevated. 

On further examination, the veteran was found to be well 
oriented to time, place and person, and his past and recent 
memory appeared to be intact.  He was able to solve simple 
daily situational problems without difficulty and was able to 
express himself accurately and coherently such that he was 
able to get his daily needs met.  His ability to do abstract 
was found to be adequate, and his estimated intellectual 
level was low/average.

Following the psychological interview, the diagnostic 
impressions on Axis I were psychotic disorder, not otherwise 
specified, and PTSD.  On Axis II, it was noted that the 
veteran had antisocial personality features.  The interviewer 
assigned a GAF of 30.

During the veteran's course at the Kalamazoo Psychiatric 
Hospital, he responded well to antipsychotic medication and 
was no longer delusional when examined.  He was recommended 
as competent to stand trial and went to court on January 25, 
2000.  He was discharged from the court on February 4, 2000.  
He was to be followed at the county community mental health 
clinic.  Due to his history of alcohol abuse, poor judgment, 
and history of noncompliance with medication, there was a 
likelihood of him returning to the hospital for treatment.  
The final diagnoses on Axis I were psychotic disorder, not 
otherwise specified; alcohol abuse; and PTSD.  On Axis II, it 
was noted that he had antisocial personality features.  A GAF 
of 45 was assigned.  The veteran was discharged from the 
hospital on February 4, 2000.

ii.  Analysis

A further review of the evidence discloses that from 
September 1, 1995, through February 24, 2000, the veteran 
retained his Axis I diagnosis of PTSD.  The preponderance of 
the evidence, however, was negative for any findings of PTSD.  
In fact, following a VA psychiatric examination February 
1999, the examiner was unable to find any objective signs of 
PTSD or any other mental disorder, except polysubstance 
abuse.  Although the veteran was admitted to a VA inpatient 
PTSD program in April 1999 and discussed some of the combat 
experiences that continued to bother him, his PTSD symptoms 
again played a lesser role in his level of psychiatric 
impairment.  Indeed, his treatment was primarily for bizarre, 
delusional behavior, which he began to exhibit during the 
course of his hospitalization.  Such behavior was unrelated 
to his experiences in Vietnam and allegedly revolved around 
work he had performed for the FBI and CIA.  He contended that 
scripts from the movies and television shows were based on 
his experiences.  His counseling psychologist stated that the 
veteran's psychotic symptoms were so significant that they 
interfered with his ability to absorb information and receive 
treatment for PTSD.  Indeed, such behavior resulted in the 
prescription of anti-psychotic medication and an early 
discharge from the hospital.  Though considered competent at 
the time of his discharge in May 1999, the veteran was 
subsequently arrested on a charge of malicious destruction of 
police or fire property.  His mental status was such that he 
was unable to participate in his defense against the criminal 
charges.  In January 2000, following extensive 
hospitalization for therapeutic intervention, the veteran was 
found competent to stand trial.  He continued to maintain the 
diagnosis of PTSD; however, the evidence showed that his 
treatment was primarily for a psychotic disorder not 
otherwise specified.  There was no evidence that his PTSD had 
resulted in a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Inasmuch as the evidence amassed during the 
period from September 1, 1995, through February 24, 2000, 
shows that the veteran's PTSD was minimally disabling, a 
rating in excess of 10 percent during that period is not 
warranted.  

C.  February 25, 2000, to the Present

i.  The Facts

On February 25, 2000, the veteran was admitted to the Battle 
Creek VAMC.  He stated that he was having increased 
nightmares, flashbacks, and intrusive thoughts with confusion 
in his thinking.  On examination, he was alert and oriented.  
His mood was anxious, and his affect was flat.  He was unable 
to focus on current thoughts.  His speech was coherent, and 
he described flashbacks, nightmares, and intrusive thoughts.  

On February 25th, the veteran was assisted by the nursing 
staff and was oriented only to person and place.  He had a 
pleasant affect, and good eye contact.  It was noted that he 
slept well and that he was taking food and fluids adequately.  
He did not talk much to anyone and seemed confused about the 
location of his room.  On February 27th, he had a grand mal 
seizure and was unresponsive and disoriented.  Later in the 
day, he was able to follow simple directions.  During his 
initial tour, he was documented to be laughing and having a 
good appetite.  He was oriented and slept through the night 
without a problem.  Antipsychotic medication reportedly 
controlled his rage.  He earned partial privileges and 
handled them well.  He began educational classes in groups 
and seemed to have an understanding of the course material.  
On discharge, the veteran was not noted to have any adverse 
drug reactions and was considered competent for VA purposes.  
He had no intention of harming himself or others.  The 
discharge diagnosis on Axis I was PTSD.  There was no 
diagnosis on Axis II.  Assigned GAF scores were 35 and 55.  

In June 2000 and August 2002, the veteran failed to report 
for scheduled VA psychiatric examinations.

ii.  Analysis

On February 25, 2000, following his release from jail, the 
veteran was readmitted to the VA hospital for psychiatric 
treatment.  Although he continued to demonstrate some 
confusion and was somewhat disoriented from being in jail, 
the evidence shows that his only Axis I diagnosis was PTSD.  
In this regard, he reported increased flashbacks, nightmares, 
and intrusive thoughts from Vietnam, and his primary 
objective manifestations were an anxious mood, flat affect, 
and inability to focus on current thoughts.  Although his GAF 
at the time of his discharge from the hospital noted as 35 
and 55, the evidence reflected no more than the criteria for 
a 30 percent rating.  Indeed, during his course in the 
hospital his spirits improved, he demonstrated good 
orientation, and he reportedly slept well.  Moreover, there 
was no evidence of circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
Finally, there was no evidence that the veteran's PTSD was 
productive of any more than definite social and industrial 
impairment.  Accordingly, a rating in excess of 30 percent 
for PTSD since February 25, 2000, is not warranted.  In 
arriving at this portion of the decision, the Board notes 
that the veteran failed to report, without good reason, for 
recently scheduled VA examinations.  When such examinations 
are scheduled in conjunction with a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655(b) (2002).

II.  Temporary total rating, June 4, 1991, through June 20, 
1991

A.  The Facts

On June 4, 1991, the veteran was admitted to the Brecksville 
VAMC for an assessment of his complaints of depression with 
suicidal ideation and suicidal actions.  It was noted that he 
had numerous suicide attempts, including multiple ingestions 
and mutilations.  He was reportedly an established 
polysubstance abuser, including cocaine, barbiturates, 
alcohol and hallucinogenic drugs.  He had been living with 
his father and had last worked in 1986.  He stated that his 
seizure disorder interfered with his employment.  On 
admission, urine testing was positive for cocaine, 
barbiturates, and alcohol.  His hospital course was 
characterized by immaturity and his demanding or 
uncooperative behavior associated with poor frustration 
tolerance.  He verbalized considerable psycho-sexual identity 
and role confusion and concern which was felt to be dealt 
with on an outpatient basis.  His mental status and 
psychiatric assessment revealed that the veteran was not 
psychotic and did not pose a threat of immediate harm to 
himself or others.  The Axis I diagnoses were psychiatric 
observation for depression and polysubstance abuse.  The Axis 
II diagnosis was passive-aggressive personality disorder.  At 
the time of his discharge from the hospital, the veteran was 
considered competent and employable within the limits of his 
seizure disorder.  Such disorder was reportedly controlled on 
medication, when he was fully compliant.  

B.  Analysis

The veterans seeks a temporary total rating for a period of 
VA hospitalization from June 4, 1991, through June 20, 1991.

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a VA or an approved 
hospital for a period in excess of 21 days or hospital 
observation at VA expense for a service-connected disability 
for a period in excess of 21 days.  38 C.F.R. § 4.29.

Notwithstanding the fact that a hospital admission was for 
disability not connected with service, if during such 
hospitalization, hospital treatment for a service-connected 
disability is instituted and continued for a period in excess 
of 21 days, the increase to a total rating will be granted 
from the first day of such treatment.  If service connection 
for the disability under treatment is granted after hospital 
admission, the rating will be from the first day of 
hospitalization if otherwise in order.  38 C.F.R. § 4.29(b).

Meritorious claims of veterans who are discharged from the 
hospital with less than the required number of days but need 
post-hospital care and a prolonged period of convalescence 
will be referred to the Director, Compensation and Pension 
Service, under § 3.321(b)(1) of this chapter. 

A review of the record discloses that the veteran's VA 
hospitalization from June 4, 1991, through June 20, 1991, was 
for treatment for non-service connected disability and was 
for a period less than the 21 days required by 38 C.F.R. 
§ 4.29.  Moreover, there is no evidence that following his 
discharge from the hospital, he then required post-hospital 
care and a prolonged period of convalescence for service-
connected disability.  Thus, there is simply no legal basis 
for a grant of a temporary total rating for the veteran's 
hospitalization from June 4 through June 20, 1991.  The law 
is dispositive of the issue; and, therefore, the appeal must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


IV.  Temporary Total Rating, June 28, 1991, through July 30, 
1991

A.  The Facts

On June 28, 1991, the veteran was admitted to the Brecksville 
VAMC, on the Dual Diagnosis Unit.  Prior to admission, he had 
reportedly abused marijuana and cocaine excessively, perhaps 
in a suicide attempt.  It was noted that he had been 
hospitalized on June 4, 1991, for that problem.  It was also 
noted that in the past he had abused multiple substances, 
including acid, heroin, PCP, Mescaline, T's and B's in the 
1970's and intravenous heroin when he was in Vietnam.  He 
stated that when he was in Vietnam, he started drinking like 
a fish.  He was vague about the quantities and frequency.  He 
admitted to blackouts, bleeding by the rectum on two 
occasions, liver damage, a motor vehicle accident in 1982 
with a loss of consciousness and multiple vertebral 
fractures, seizures, and involvement in several fights.  It 
was noted that he had been hospitalized on several occasions 
since 1979 for various psychiatric disorders, including 
schizophrenia and depression.  In May 1991, he had reportedly 
been assessed at the Brecksville VAMC in the CSR.  The 
assessment was for PTSD; however, he was told that he did not 
have PTSD.  It was noted that he had been jailed on 30 or 40 
occasions for public intoxication and violence, including 
assault and battery in 1989.  He had reportedly had three 
motor vehicle accidents and two suicide attempts.  Old 
medical records revealed that he had feelings of being a 
female trapped in a man's body.  He denied homosexual 
experiences except for one incident for which he felt guilty 
and shameful.  He reportedly had transsexual experiences and 
secretly cross-dressed and had a desire to be controlled by a 
powerful and strong female.  He had a history of manipulative 
behavior and not abiding by hospital rules.  In 1987, an 
electroencephalogram and a CAT scan of his head were normal.

During a mental status examination on admission, the veteran 
was alert, awake, and oriented to time, place and person.  He 
was in no distress, and his hygiene was fair.  His affect was 
sad, and his mood was euthymic.  His behavior was OK, and his 
speech was fluent and coherent with no evidence of psychosis.  
His memory for past events was vague, and his intelligence 
was average.  Interpretation of proverbs was fair with normal 
abstraction.  His judgment and insight were limited.  He was 
able to perform arithmetic calculations.  He was not suicidal 
or homicidal.  

During his course in the hospital, the veteran had difficulty 
from the first day.  He continually complained about the 
manner in which he was receiving his medication.  He 
struggled with authority figures and had difficulty following 
the rules.  He also appeared somewhat inappropriate, 
tangential and guarded.  His insight and judgment were seen 
as limited.  He believed that he was having seizures most 
every night, although they were not witnessed by the staff.  
He adamantly denied that he was afraid of losing total 
control.  He was unable to get in touch with any other 
feelings.  

During his further course in the hospital, the veteran was 
slowly seen to improve somewhat, and he became a little more 
compliant.  He was able to talk about his childhood and his 
relationship with his parents and the anger and loneliness he 
felt when his parents broke up.  He had difficulty dealing 
with feedback and continued to struggle with getting in touch 
with his feelings.  His group assignment was changed, and he 
seemed to become more attentive to the group process.  One 
evening, during nightly rounds, he threatened one of the 
night staff members.  The next morning, he was informed that 
his behavior was totally inappropriate and grounds for 
discharge from the hospital.  He was very angry and walked 
off the unit, after which he was given an irregular discharge 
on July 30, 1991.  Although angry at the time of his 
discharge, his condition was seen as stable, and his 
prognosis was guarded.  He was considered competent and 
employable.

Daily clinical records compiled during the veteran's 
hospitalization, showed that on July 5, 1991, the veteran was 
seen for a psychiatric/psychological assessment.  The veteran 
was referred to the CSR to rule out PTSD.  The CSR concluded 
that although the veteran had some significant experiences in 
Vietnam, his symptoms were largely the result of personality 
disorders and premorbid problems.  He dwelled on the fact 
that he must have Vietnam stress related disorder and was 
angry about being turned down for treatment by the CSR.  


B.  Analysis

Although the veteran's VA hospitalization from June 28, 1991, 
through July 30, 1991, exceeded the 21-day requirement, the 
treatment was primarily for substance abuse and personality 
disorders.  There was no evidence of treatment for his 
service-connected PTSD.  Indeed, the veteran was examined and 
considered for admission to the CSR; however, it was felt 
that the veteran's psychiatric problems were primarily 
related to his personality problems.  Absent any evidence of 
treatment for service-connected disability, service 
connection is not warranted.  





V.  Extraschedular Considerations

The Board has considered the possibility of referring this 
case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
the veteran's service-connected PTSD.  The evidence, however, 
does not show such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization for 
PTSD, as to render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (2002).  
Rather, the record shows that the manifestations of his PTSD 
are those contemplated by the regular schedular standards.  
It must be emphasized that the disability ratings are not job 
specific.  They represent as far as can practicably be 
determined the average impairment in earning capacity as a 
result of diseases or injuries encountered incident to 
military service and their residual conditions in civilian 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations of illnesses proportionate 
to the severity of the several grades of disability.  38 
C.F.R. § 4.1.  Absent evidence to the contrary, the Board 
finds no reason for further action under 38 C.F.R. 
§ 3.321(b)(1) (2002). 




ORDER

Entitlement to a rating in excess of 30 percent for PTSD for 
the period preceding September 1, 1995, is denied.

Entitlement to a rating in excess of 10 percent for PTSD for 
the period from September 1, 1995, through February 24, 2000, 
is denied.

Entitlement to a rating in excess of 30 percent for PTSD for 
the period beginning February 25, 2000, is denied.

Entitlement to a temporary total rating due to a period of 
hospitalization at a VA medical facility from June 4 through 
June 20, 1991, is denied.

Entitlement to a temporary total rating due to a period of 
hospitalization at a VA medical facility from June 28, 1991, 
through July 30, 1991, is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

